DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been entered. The amendments have overcome the previously presented specification objections, claim objections, and 112(b) rejections from the Office Action dated 4/28/22. The examiner notes the new 112 rejection(s) resulting from applicant’s amendments. 

Applicant's arguments regarding the 112(b) rejection filed 10/25/22 have been fully considered but they are not persuasive. 
Regarding the 112(a) rejection of claim 38, applicant asserts that, “One skilled in the art […] would fully understand what is meant by intentionally designing the expandable downhole member to include the residual unreacted metal”. Applicant then offers a description as to how the invention could be implemented. 
First, the examiner respectfully notes that applicant appears to be conflating the 112(a) rejection with a 112(b) rejection. At question isn’t whether or not the claim is not ‘fully understood’, but rather, whether or not applicant has reasonably conveyed possession of the claimed invention. As discussed in the rejection below, the specification merely provides that the system/tool is “intentionally designed to include the residual unreacted metal,” (Para 0019) however does not provide any details regarding this ‘intentional design’. In other words, applicant has not shown possession of an invention/a design in which some metal will react and other metal of the same plug will be left unreacted. MPEP 2163.03 states, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.” And only that which is well known in the art need not be described in detail. In this case there is nothing in the record which suggests that this ‘intention design’ is well known in the art. If applicant believes that this feature is well known, applicant is invited to state it on the record.  
Second, even for the sake of argument, taking applicant’s argument that the specification conveys that “the amount of expandable metal, an ultimately expanded metal, would be chosen to be in excess of the volume that it is intended to expand and seal,” the examiner asserts that the specification does not provide the details required to implement the method described. As conveyed by the specification, the metal will react with water within the wellbore. This wellbore may be an open hole wellbore, partially cased or otherwise exposed to a formation (Para 0013-0014, Figs 1-2) i.e. there may be an indeterminate amount of water present in the wellbore to facilitate this reaction. However, the specification does not convey the means for determining of the amount of unreacted metal to be conveyed relative to the indeterminate amount of water/reactant, such that the end result would “be in excess of the volume that it is intended to expand and seal”. In other words, it appears that the chemical reaction should continue until either all of the water or all of the metal is reacted. However in order to implement the claimed invention, all of the water would need to be used, but, there has been no means provided for determining that amount of water such that an amount of the expandable metal can be selected to leave the claimed residual metal.
Regarding the prior art rejection, applicant’s amendments have necessitated the incorporation of a new reference in the rejection of the independent claim(s). Tinsley (Plugging and Abandonment), previously provided and of record, has been cited in the rejection of the independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 38 recites “the expanded downhole member includes residual unreacted metal”. When read in light of the specification, applicant appears to be referring to the hydrolysable metal. However, the subject matter recited is not described in the specification in such a way as to reasonably convey possession of the claimed invention. The specification merely provides that the system/tool is “intentionally designed to include the residual unreacted metal,” (Para 0019) however does not provide any details regarding this ‘intentional design’. In other words, applicant has not shown possession of an invention/a design in which some metal will react and other metal of the same plug will be left unreacted. MPEP 2163.03 states, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” The design resulting in some metal being reached and leaving a residual unreacted metal have not been established as being well known and so they must be described in sufficient detail in the specification. The examiner notes that presently, applicant has the burden to demonstrate possession of the claimed invention (see MPEP 2163, subsection Il, part A, “"[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012)’.). 
The examiner notes that this rejection is discussed in additional detail in the response to arguments and is not repeated again here for the sake of brevity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “a low melting point metal having a melting point less than 200 degrees centigrade higher than a location within the subterranean formation that it will ultimately be deployed.” Applicant has defined the low melting point metal as having a melting point that appears to be variable and dependent on the environment in which it is intended to be used. In light of applicant’s attempt to define the melting point based of a variable intended use, it is not clear what is required of the apparatus. It is noted that the claim in question is an apparatus claim. Claim 4 is rejected for depending from an indefinite claim. 

Claim 4 recites “a low melting point metal having a melting point between 40 degrees centigrade and 200 degrees centigrade higher than a location within the subterranean formation that it will ultimately be deployed.” Applicant has defined the low melting point metal as having a melting point that appears to be variable and dependent on the environment in which it is intended to be used. In light of applicant’s attempt to define the melting point based of a variable intended use, it is not clear what is required of the apparatus. It is noted that the claim in question is an apparatus claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 11-16, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment).

Regarding claim 1, Schoenmakers teaches an expandable metal plug, comprising: 
a downhole member (Fig 1, capsule 2, material contained within the capsule i.e. material 3, and/or the collection of capsules, as seen deployed downhole. See the respective dependent claims) positionable proximate a plug and abandonment section in a wellbore tubular (Fig 1, the capsule is seen deployed downhole towards a P&A area at 4C). 
While Schoenmakers indicates that the capsule may be filled with any variety of “plug generating material” (Abstract), Schoenmakers is silent on wherein at least a portion of the downhole member comprises a metal configured to expand in response to hydrolysis to seal the wellbore tubular. 
Sherman teaches wherein at least a portion of the downhole member comprises a metal configured to expand in response to hydrolysis to seal the wellbore tubular (Para 0099-0104, metals which react with water to expansively form a seal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by having contents of the capsule 2 contain the metal in the plugging composition as disclosed by Sherman because it has expansive properties which improve the integrity of the wellbore (Para 0073-0074 of Sherman).  
Schoenmakers as modified is silent on wherein an amount of the metal configured to expand in response to hydrolysis is sufficient to expand to a volume of at least 3500 cm3.  
Tinsley teaches a volume of the expanded downhole member is at least 3500 cm3 (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 

Regarding claim 2, Schoenmakers as modified further teaches wherein the downhole member is a single plug of the metal configured to expand in response to the hydrolysis (Fig 1 of Schoenmakers, the plug 7 is a single plug. The examiner is broadly interpreting “of the metal” to permit a plug that comprises the metal. The examiner notes that the narrower transitional phrase of “consisting of” has not been recited), the downhole member having a length (L) and a width (W), the length (L) greater than the width (W) (As modified by Tinsley, Plug #4, page 56, the plug length is 100 ft).

Regarding claim 3, Schoenmakers as modified further teaches wherein the downhole member is a single plug (Fig 1 of Schoenmakers, the plug 7 is a single plug) including a mixture of the metal configured to expand in response to the hydrolysis and a low melting point metal (Para 0090 of Sherman, the metals may include metals such as Mg, Al, Zn, the examiner notes the use of “and” which reasonably conveys a combination of such metals) having a melting point less than 200 degrees centigrade higher than a location within the subterranean formation that it will ultimately be deployed (Para 0090 of Sherman, specifically teaches the use with Zinc the examiner notes that material identified in the prior art is substantially identical to that identified by applicant, see MPEP 2112.01(I).).  

Regarding claim 5, Schoenmakers as modified further teaches a coating surrounding the downhole member (Fig 1, Para 0021 of Schoenmakers), the coating configured to delay the expansion of the metal in response to hydrolysis (Para 0023 of Schoenmakers, the material 3 within the shell will not activate until the shell permitted the exposure of the material contained within, as modified by Sherman, this includes the recited metal).  

Regarding claim 9, Schoenmakers as modified further teaches wherein the downhole member is a collection of individual separate chunks of the metal held together with a binding agent (Para 0098 of Sherman, the expandable filler which includes the metal e.g. Mg or CaO are in “epoxy resins”. These are “particles” i.e. individual chunks. Additionally, in view of claim 10, the binder may be cement in which the expandable material is included in see e.g. Para 0143).  

Regarding claim 11, Schoenmakers as modified further teaches wherein the collection of individual separate chunks of the metal are a collection of individual separate different sized chunks of the metal (Para 0035 of Sherman, “expandable sealant material in the form of a powder or particulate with a particle size of 0.001-20 mm (and all values and ranges therebetween)”, note the spherical shape envisioned e.g. Para 0093).  

Regarding claim 12, Schoenmakers as modified further teaches wherein a volume of the largest most individual chunk of the metal is at least 5 times a volume of the smallest most individual chunk of the metal (Para 0035 of Sherman, “expandable sealant material in the form of a powder or particulate with a particle size of 0.001-20 mm (and all values and ranges therebetween)”, note the spherical shape envisioned e.g. Para 0093).  .  

Regarding claim 13, Schoenmakers as modified further teaches wherein a volume of the largest most individual chunk of the metal is at least 50 times a volume of the smallest most individual chunk of the metal  (Para 0035 of Sherman, “expandable sealant material in the form of a powder or particulate with a particle size of 0.001-20 mm (and all values and ranges therebetween)”, note the spherical shape envisioned e.g. Para 0093).  .  

Regarding claim 14, Schoenmakers as modified further teaches wherein a diameter of the largest most individual chunk of the metal is at least 2 times a diameter of the smallest most individual chunk of the metal (Para 0035 of Sherman, “expandable sealant material in the form of a powder or particulate with a particle size of 0.001-20 mm (and all values and ranges therebetween)”, note the spherical shape envisioned e.g. Para 0093).    

Regarding claim 15, Schoenmakers as modified further teaches wherein a diameter of the largest most individual chunk of the metal is at least 10 times a diameter of the smallest most individual chunk of the metal (Para 0035 of Sherman, “expandable sealant material in the form of a powder or particulate with a particle size of 0.001-20 mm (and all values and ranges therebetween)”, note the spherical shape envisioned e.g. Para 0093).  

Regarding claim 16, Schoenmakers as modified further teaches a coating surrounding each of the individual chunks of metal, the coating configured to delay the expansion of the metal in response to hydrolysis (Para 0054 of Sherman, “the expandable sealant material has a coating or encapsulant used to control the time at which the expansion and swelling occurs, such as to delay swelling for a specific period of time”).  

Regarding claim 39, Schoenmakers teaches a well system, comprising: 
a wellbore tubular (Fig 1, tubular 6) positioned within a wellbore in a subterranean formation (Fig 1, tubular 6 is in a wellbore as seen), the wellbore tubular having an uphole end (Fig 1, end of tubular 6 at 4a) and a downhole end (Fig 1, end of tubular 6 at 4b); 
one or more removed sections in the wellbore tubular located between the uphole end and the downhole end (Fig 1, missing tubular section at 4c); 
an plug positioned within the wellbore tubular including a downhole member positioned proximate the one or more removed sections in the wellbore tubular (Fig 1, plug is generated at 7 which includes a member in the section 4C in the well. Plug is deployed via the capsules 2. At least a portion is within section of tubular at 4a as seen.).   
While Schoenmakers indicates that the capsules may be filled with any variety of “plug generating material” (Abstract), Schoenmakers is silent on the plug being an expanded metal plug, wherein at least a portion of the downhole member comprises a metal configured to expand in response to hydrolysis
Sherman teaches an expandable metal plug, wherein at least a portion of the downhole member comprises a metal configured to expand in response to hydrolysis (Para 0099-0104, metals which react with water to expansively form a seal i.e. hydrolyzed metal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by having contents of the capsule 2 contain the metal in the plugging composition as disclosed by Sherman because it has expansive properties which improve the integrity of the wellbore (Para 0073-0074 of Sherman).  
Schoenmakers as modified is silent on wherein an amount of the metal configured to expand in response to hydrolysis is sufficient to expand to a volume of at least 3500 cm3 to seal the wellbore tubular and the one or more removed sections.  
Tinsley teaches an amount of the metal configured to expand in response to hydrolysis is sufficient to expand to a volume of at least 3500 cm3 to seal the wellbore tubular and the one or more removed sections (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member and would be positioned at least in part in area 4c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 

Regarding claim 40, Schoenmakers as modified further teaches wherein the one or more removed sections is a one or more longitudinal removed sections in the wellbore tubular (Fig 1 of Schoenmakers, section 4C includes removed tubular 6).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment), further in view of Richter (US 20160024902 A1).

Regarding claim 4, Schoenmakers is silent on wherein the low melting point metal is a metal alloy having a melting point between 40 degrees centigrade and 200 degrees centigrade higher than a location within the subterranean formation that it will ultimately be deployed.  
	Richter teaches the low melting point metal is a metal alloy having a melting point between 40 degrees centigrade and 200 degrees centigrade higher than a location within the subterranean formation that it will ultimately be deployed (Para 0109, the sealing agent, also equated as a plug in Para 0040, includes the metal responsive to hydrolysis e.g. magnesium/aluminum and zinc/zinc alloy. The examiner notes that material identified in the prior art is substantially identical to that identified by applicant, see MPEP 2112.01(I). The disclosure of Richter explicitly discloses “combinations thereof” to teach the recited mixture.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers as modified by having a mixture including the low melting point metal in combination together as disclosed by Richter because Richter makes clear that the elements discloses as being usable in Schoenmakers as modified may be suitably used in combination together as a sealing/plug composition. The selection of a known material, or sets of materials, based on its suitability for its intended use has been held to support a prima facie obviousness determination, see MPEP 2144.07.   

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment), further in view of Jewett (US 20150368990 A1).

Regarding claim 6, while Schoenmakers teaches the plug used is used in a casing (Para 0020), Schoenmakers is silent on further including two or more expandable centralizers coupled to the downhole member.  
Jewett teaches two or more expandable centralizers coupled to the downhole member (e.g. Fig 1 and 6, Para 0050 “centralizer 1 has four bow springs 17”. These are coupled to casing 3 and as a modification to Schoenmakers would at least be indirectly coupled to the downhole member. Abstract, between Figs 3-4, the bow springs may have mechanisms to allow for its radial extension/expansion). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by having the centralizers as disclosed by Jewett it “provides increased centralizing force for maintaining a casing in the center of a wellbore” (Para 0012 of Jewett).  

Regarding claim 7, Schoenmakers as modified further teaches wherein the two or more expandable centralizers are two or more spring loaded centralizers (Abstract, Fig 1, 6 of Jewett, centralizers 17 are “bow springs” which have “linkage arms [that] may provide additional outward spring force against the bow springs”).  .  

Claim(s) 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment), further in view of Harestad (US 5667015 A).

Regarding claim 8, Schoenmakers as modified further teaches a barrier (Fig 1, Abstract, barrier 5) configured to catch fluid travelling through the wellbore tubular (Fig 1, Abstract, barrier 5 obstructs any object/fluid movement further downhole in the tubular 6) and move the expandable metal plug downhole proximate the plug and abandonment section (Fig 1, the barrier 5 is operable to move the plug upwards by preventing its downward movement. Additionally with increased volume, the elements would move towards the wellbore wall. This occurs in a downhole environment, near the P&A section.). 
Schoenmakers is silent on the barrier being a radially deployable chute coupled to the downhole member.
Harestad teaches a barrier being a radially deployable chute coupled to the downhole member (Fig 1, the barrier 300 is a radially deployable chute that extends radially outward to retain sealing compositions e.g. cement, see Abstract and Column 1, lines 4-7. As a modification to Schoenmakers, in view of Potapenko, the sealing composition would be the downhole member. The downhole member would at least be operatively connected to the chute 10 as modified).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the chute as the barrier as disclosed by Harestad because it is “provides a well barrier which can be mounted in a short period of time and which reduces the total time consumed” for plugging operations (Column 2, lines 20-25).  

Regarding claim 17, Schoenmakers as modified further teaches a barrier (Fig 1, Abstract, barrier 5) coupled to the collection of individual separate chunks of the metal held together with the binding agent (Fig 1, Abstract, barrier 5 would at least be operatively coupled to the individual chunks of metal/particles of Potapenko as a modification to Schoenmakers, which are retained within the capsule shell 2/binding agent of Schoenmakers), the radially deployable chute configured to catch the individual separate chunks of the metal when the binding agent dissolves (Fig 1, Para 0023, the shell/binding agent may dissolve, the chute would be able to retain the contents 3, which includes the individual chunks of metal/particles of Potapenko).  
Harestad teaches a barrier being a radially deployable chute (Fig 1, the barrier 300 is a radially deployable chute that extends radially outward to retain sealing compositions e.g. cement, see Abstract and Column 1, lines 4-7.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the chute as the barrier as disclosed by Harestad because it is “provides a well barrier which can be mounted in a short period of time and which reduces the total time consumed” for plugging operations (Column 2, lines 20-25).  

Regarding claim 18, Schoenmakers as modified further teaches wherein the radially deployable chute includes a collection of link arms (Fig 4-5 of Harestad, arms 330) that move relative to each other (Fig 4-5, Column 5, line 58, “laths, 330 and 350, are pre-compressed and springy”; the arms move outward radially relative to one another) to radially deploy one or more petals (Fig 4-5, this movement causes the radial deployment of petal/canvas 315).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment), further in view of Reddy (US 20190225861 A1). 

Regarding claim 10, while Schoenmakers teaches the binding agent may be cement (Para ) Schoenmakers is silent on wherein the binding agent is a salt.  
	Reddy teaches a cement that is salt (Para 0046, Para 0048, the cement includes a soluble magnesium salt. The examiner is interpreting “is” broadly as merely comprising salt and notes that the claim has not been more narrowly recited to recite that the binding agent consists of salt.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers as modified by using the cement composition as disclosed by Reddy because it is a known cement composition, known to work in the art, that would allow for the invention of Schoenmakers as modified to be predictably implemented in a wellbore application.  

Claims 32 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Potapenko (US 20170198191 A1), in view of Tinsley (Plugging and Abandonment – provided).

Regarding claim 32, Schoenmakers teaches a well system, comprising: 
a wellbore tubular (Fig 1, tubular 6) positioned within a wellbore in a subterranean formation (Fig 1, tubular 6 is within the well in a subterranean formation, not specifically labelled but seen); 
an plug positioned proximate a plug and abandonment section in the wellbore tubular (Fig 1, plug is generated at 7 within the P&A section 4C in the well. Plug is deployed via the capsules 2).  
While Schoenmakers indicates that the capsules may be filled with any variety of “plug generating material” (Abstract), Schoenmakers is silent on the plug being an expanded metal plug including a downhole member comprising a metal configured to expand in response to hydrolysis, the downhole member having expanded radially into contact with the wellbore tubular to plug the wellbore tubular. 
Potapenko teaches the plug being an expanded metal plug including a downhole member comprising a metal configured to expand in response to hydrolysis (Abstract, there is a treatment fluid usable as a plug generating composition. Para 0067, the fluid/particle may include “active metals such as magnesium, aluminum, zinc and their alloys (reactive to water, acids and bases) etc.” and MgO. The examiner notes that the identified metals are “reactive to water”/hydrolyze and is used to form a plug/seal. The examiner additionally notes that the prior art teaches substantially identical materials envisioned in the specification, see e.g. Para 0022-0023 and MPEP 2112.01(I)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the plug generating composition as disclosed by Potapenko because it offers “better clean up” relative to other plugging compositions (Para 0044).  
Schoenmakers as modified teaches the downhole member having expanded radially into contact with the wellbore tubular to plug the wellbore tubular (As previously stated, the plug generating material as modified by Potapenko contains substantially the same composition as envisioned by applicant in applicant’s specification. Fig 1 of Schoenmakers, an expanded plug 7. In particular, the examiner notes that Schoenmakers teaches a combination of materials being usable in the abstract including swellables in combination with the plug generating material. In including the combination with swellables, the downhole member would be expanded when implemented as intended).
While Schoenmakers teaches that the seal may be of variable size/length (Para 0013), Schoenmakers is not explicit on wherein a volume of the expanded downhole member is at least 3500 cm3.  
	Tinsley teaches a volume of the expanded downhole member is at least 3500 cm3 (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 

Regarding claim 35, while Schoenmakers teaches that the seal may be of variable size/length (Para 0013), Schoenmakers is not explicit on wherein a volume of the expanded downhole member is at least 775,000 cm3.
	Tinsley teaches wherein a volume of the expanded downhole member is at least 775,000 cm3 (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 
  
Regarding claim 36, while Schoenmakers teaches that the seal may be of variable size/length (Para 0013), Schoenmakers is not explicit on wherein a length (Le) of the expanded downhole member is at least 90 cm.  
	Tinsley teaches wherein a length (Le) of the expanded downhole member is at least 90 cm (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 

Regarding claim 37, while Schoenmakers teaches that the seal may be of variable size/length (Para 0013), Schoenmakers is not explicit on wherein a length (L,) of the expanded downhole member is at least 1500 cm. 
	Tinsley teaches wherein a length (L,) of the expanded downhole member is at least 1500 cm (Plug #4, page 56, the plug length is 100 ft (~3000 cm) and ~43 cuft (~1,200,000 cm3). This P&A plug as a modification to Schoenmakers as modified would use the composition of Schoenmakers as modified/expanded downhole member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by using the dimensionality of the plug as disclosed by Tinsley because Tinsley provides a well/plug design that conforms to regulatory and/or safety requirements for the specific scenario discussed. 

Regarding claim 38, Schoenmakers as modified further teaches wherein the expanded downhole member includes residual unreacted metal  (Fig 1, Para 0023, the shell of the capsule may be metal, the metal shell may be removed by “burst, collapse, squash, crushed” etc. and as a mere consequence would be un-reacted).  

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Potapenko (US 20170198191 A1), further in view of Tinsley (Plugging and Abandonment – provided), further in view of Mueller (US 20190128092 A1).

Regarding claim 33, Schoenmakers is silent on wherein a portion of the wellbore tubular has been removed proximate the plug and abandonment section thereby exposing an annulus surrounding the wellbore tubular, and further wherein the downhole member has expanded radially into the annulus.  
	Mueller teaches wherein a portion of the wellbore tubular has been removed proximate the plug and abandonment section thereby exposing an annulus surrounding the wellbore tubular (Para 0038, Fig 1D, “the casing can also be perforated to give better access to the annulus between casing and formation”), and further wherein the downhole member has expanded radially into the annulus (Fig 1J, the plug shown includes a portion which has been expanded/deployed into the annulus 499. This would utilize the downhole member as a modification to Schoenmakers as modified).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by having access to the annulus and deploying the plug at least partly within the annulus as disclosed by Mueller because it would prevent the possibility of additional flow paths for leaks by effectively sealing the primary bore and the annulus.

Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers (EP 3196402 A1), in view of Sherman (US 20190316025 A1), further in view of Tinsley (Plugging and Abandonment – provided), further in view of Mueller (US 20190128092 A1).

Regarding claim 41, Schoenmakers is silent on wherein the one or more removed sections is a plurality of perforations in the wellbore tubular.
	Mueller teaches wherein the one or more removed sections is a plurality of perforations in the wellbore tubular (Para 0038, Fig 1D, “the casing can also be perforated to give better access to the annulus between casing and formation”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoenmakers by having access to the annulus and deploying the plug at least partly within the annulus as disclosed by Mueller because it is an alternative means of abandoning a wellbore that would also prevent the possibility of flow paths for leaks by effectively sealing the primary bore and the annulus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/Primary Examiner, Art Unit 3676